Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                     Desc
                 Main Document Public Docket Sheet Page 1 of 20


                                                          COMPLEX, ClaimsAgent, TRANSOUT




                                    U.S. Bankruptcy Court
                               Northern District of Texas (Dallas)
                             Bankruptcy Petition #: 19−32857−hdh11
                                                                  Date filed: 07/25/2019
  Assigned to: Harlin DeWayne Hale                         Date transferred: 08/29/2019
  Chapter 11
  Voluntary
  Asset
  Show Previous Cases



  Debtor                                       represented by Michael L. Moskowitz
  HVI Cat Canyon, Inc.                                        Weltman & Moskowitz, LLP
  c/o Capitol Corporate Services, Inc.                        270 Madison Avenue, Suite 1400
  36 S. 18th Avenue                                           New York, NY 10016−0601
  Suite D                                                     (212) 684−7800
  Brighton, CO 80601                                          Fax : (212) 684−7995
  ADAMS−CO                                                    Email: mlm@weltmosk.com
  aka Greka Oil & Gas
  aka Greka                                                  Weltman & Moskowitz, LLP
  aka Greka California                                       270 Madison Ave., Ste. 1400
                                                             New York, NY 10016−0601
                                                             212−684−7800

  U.S. Trustee
  United States Trustee
  1100 Commerce Street
  Room 976
  Dallas, TX 75202
  214−767−8967

  Creditor Committee                           represented by Robert J. Feinstein
  Official Committee of Unsecured Creditors                   Pachulski Stang Ziehl & Jones LLP
                                                              780 Third Avenue, 34th Floor
                                                              New York, NY 10017
                                                              212−561−7700
                                                              Fax : 212−561−7777
                                                              Email: rfeinstein@pszjlaw.com

                                                             Steven William Golden
                                                             Pachulski Stang Ziehl & Jones LLP
                                                             780 Third Avenue
                                                             34th Floor
                                                             New York
                                                             New York, NY 10017
                                                             212−561−7700
                                                             Email: sgolden@pszjlaw.com

  Creditor Committee                           represented by Robert J. Feinstein
  The Official Committee of Unsecured                         Pachulski Stang Ziehl & Jones LLP
  Creditors                                                   780 Third Ave., 34th Floor
                                                              New York, NY 10017
                                                              212−561−7700
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                          Desc
                 Main Document Public Docket Sheet Page 2 of 20

                                                                     Fax : 212−561−7777

                                                                     Jeffrey N. Pomerantz
                                                                     Pachulski Stang Ziehl & Jones LLP
                                                                     10100 Santa Monica Blvd., 13th Floor
                                                                     Los Angeles, CA 90067
                                                                     310−277−6910
                                                                     Fax : 210−201−0760

                                                                     Michael D. Warner
                                                                     Cole Schotz P.C.
                                                                     1700 City Center Tower II
                                                                     301 Commerce St.
                                                                     Fort Worth, TX 76102
                                                                     (817)810−5250
                                                                     Fax : (817)810−5255
                                                                     Email: mwarner@coleschotz.com

   Filing Date                                         Docket Text

                   1 Chapter 11 Voluntary Petition for Non−Individual. Order for Relief Entered. Chapter
                 11 Plan due by 11/22/2019, Disclosure Statement due by 11/22/2019, Initial Case
                 Conference due by 8/26/2019, Filed by Michael L. Moskowitz of Weltman & Moskowitz,
                 LLP on behalf of HVI Cat Canyon, Inc.. (Moskowitz, Michael) [Transferred from New
   07/25/2019    York Southern on 8/29/2019.]

                   Receipt of Voluntary Petition (Chapter 11)( 19−12417) [misc,824] (1717.00) Filing Fee.
                 Receipt number AXXXXXXXX. Fee amount 1717.00. (Re: Doc 1) (U.S. Treasury)
   07/25/2019    [Transferred from New York Southern on 8/29/2019.]

                   2 Notice of Appearance filed by Patricia Tomasco on behalf of GIT, Inc.. (Tomasco,
   07/26/2019    Patricia) [Transferred from New York Southern on 8/29/2019.]

                   3 Application for Pro Hac Vice Admission filed by Evan M. Jones on behalf of UBS
                 AG, London Branch. (Attachments: # 1 Proposed Order) (Jones, Evan) [Transferred from
   07/28/2019    New York Southern on 8/29/2019.]

                   Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 3) (U.S.
   07/28/2019    Treasury) [Transferred from New York Southern on 8/29/2019.]

                    4 Application for Pro Hac Vice Admission filed by Jennifer Taylor on behalf of UBS
                 AG, London Branch. (Attachments: # 1 Proposed Order) (Taylor, Jennifer) [Transferred
   07/28/2019    from New York Southern on 8/29/2019.]

                   Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 4) (U.S.
   07/28/2019    Treasury) [Transferred from New York Southern on 8/29/2019.]

                   5 Notice of Appearance and Request for Service of Papers filed by Daniel L. Cantor on
                 behalf of UBS AG, London Branch. (Cantor, Daniel) [Transferred from New York
   07/28/2019    Southern on 8/29/2019.]

                   6 Notice of Appearance filed by Serene K. Nakano on behalf of United States Trustee.
   07/29/2019    (Nakano, Serene) [Transferred from New York Southern on 8/29/2019.]

   07/29/2019      7 Order signed on 7/29/2019 scheduling initial case conference. With hearing to be held
                 on 8/27/2019 at 11:00 AM at Courtroom 617 (MEW). (DePierola, Jacqueline) [Transferred
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                 Main Document Public Docket Sheet Page 3 of 20


                from New York Southern on 8/29/2019.]

                   8 Order signed on 7/29/2019 admitting Evan M. Jones, Esq. to practice pro hac vice in
                this Court (Related Doc 3). (DePierola, Jacqueline) [Transferred from New York Southern
   07/29/2019   on 8/29/2019.]

                   9 Order signed on 7/29/2019 admitting Jennifer Taylor, Esq. to practice pro hac vice in
                this Court (Related Doc 4). (DePierola, Jacqueline) [Transferred from New York Southern
   07/29/2019   on 8/29/2019.]

                   10 Motion to Appoint Epiq Bankruptcy Solutions, LLC as Claims and Noticing Agent
                filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. (Attachments: # 1
                Exhibit A − Proposed Order # 2 Exhibit B) (Moskowitz, Michael) [Transferred from New
   07/30/2019   York Southern on 8/29/2019.]

                   11 Motion to Approve Use of Cash Collateral filed by Michael L. Moskowitz on behalf
                of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B)
   07/30/2019   (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  12 Motion to Authorize (i) Payment of E&P Operating Expenses and (ii) Directing
                Financial Institutions to Honor and Process Checks and Transfers Related to Such
                Obligations filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                (Attachments: # 1 Exhibit A − Proposed Order) (Moskowitz, Michael) [Transferred from
   07/30/2019   New York Southern on 8/29/2019.].

                  13 Motion for Approval of Adequate Assurance of Payment to Utility Services and
                Continuation of Service filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B) (Moskowitz, Michael)
   07/30/2019   [Transferred from New York Southern on 8/29/2019.]

                  14 Motion to Authorize Assumption of Administration Agreement with GIT, Inc. filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A −
                Proposed Order # 2 Exhibit B) (Moskowitz, Michael) [Transferred from New York
   07/30/2019   Southern on 8/29/2019.].

                   15 Motion to Authorize (a) Payment of Pre−Petition Wages, Salaries, Employee
                Benefits, and other Compensation, (b) Maintenance of Employee Benefit Programs and
                Payment of Related Administrative Obligations, and (c) Payment of Pre−Petition Claims of
                Independent Contractors and (ii) Directing Financial Institutions to Honor and Process
                Checks and Transfers Related to Such Obligations filed by Michael L. Moskowitz on
                behalf of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit
                B # 3 Exhibit C) (Moskowitz, Michael) [Transferred from New York Southern on
   07/30/2019   8/29/2019.]

                  16 Motion to Authorize (a) Use of Continued Existing Cash Management System, (b)
                Honor Certain Pre−Petition Obligations Related Thereto, and (c) Maintain Business
                Forms and Existing Bank Accounts and (ii) Related Relief filed by Michael L. Moskowitz
                on behalf of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A − Proposed Order # 2
                Exhibit B # 3 Exhibit C # 4 Exhibit D) (Moskowitz, Michael) [Transferred from New York
   07/30/2019   Southern on 8/29/2019.]

                   17 Notice of Hearing on First Day Motions (related document(s)11, 13, 15, 12, 14, 16)
                filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. with hearing to be held
                on 8/1/2019 at 02:00 PM at Courtroom 617 (MEW) (Moskowitz, Michael) [Transferred
   07/30/2019   from New York Southern on 8/29/2019.]

   07/30/2019     18 Notice of Agenda − Index of First Day Motions (related document(s)11, 10, 13, 15,
                12, 14, 16) Filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                            Desc
                 Main Document Public Docket Sheet Page 4 of 20


                (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  19 Affidavit of Service of Wing Chan of Epiq Corporate Restructuring, LLC (related
                document(s)18, 11, 10, 13, 15, 12, 17, 14, 16) filed by Epiq Corporate Restructuring, LLC
   07/31/2019   Claims Agent.(Garabato, Sid) [Transferred from New York Southern on 8/29/2019.]

                  20 Affidavit of Service of Wing Chan of Epiq Corporate Restructuring, LLC (Notice of
                Bankruptcy Case Filing) (related document(s)1) filed by Epiq Corporate Restructuring,
   07/31/2019   LLC Claims Agent.(Garabato, Sid) [Transferred from New York Southern on 8/29/2019.]

                   21 Interim Order signed on 8/2/2019 authorizing Debtors to pay prepetition wages,
                salaries, employee benefits, and other compensation, maintain employee benefit programs
                and pay related administrative obligations, and pay prepetition claims of independent
                contractors and directing financial institutions to honor and process checks and transfers
                related to such obligations (related document(s)15) . Final hearing to be held on 8/15/2019
                at 02:00 PM at Courtroom 617 (MEW). (DePierola, Jacqueline) [Transferred from New
   08/02/2019   York Southern on 8/29/2019.]

                  22 Notice of Presentment of Debtor's Motion for Entry of an Order Establishing Notice
                and Service Procedures filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                with presentment to be held on 8/12/2019 at 12:00 PM at Courtroom 617 (MEW)
                Objections due by 8/12/2019, (Attachments: # 1 Motion # 2 Exhibit A − Proposed
   08/02/2019   Order)(Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                   23 Notice of Presentment of Debtor's Application for Entry of an Order Pursuant to
                Sections 1007 and 9006 of the Bankruptcy Code Extending Time to File Schedules and
                Statements of Financial Affairs filed by Michael L. Moskowitz on behalf of HVI Cat
                Canyon, Inc.. with presentment to be held on 8/9/2019 at 12:00 PM at Courtroom 617
                (MEW) Objections due by 8/9/2019, (Attachments: # 1 Application # 2 Exhibit A −
                Proposed Order)(Moskowitz, Michael) [Transferred from New York Southern on
   08/02/2019   8/29/2019.]

                   38 ENTERED FOR ADMINISTRATIVE PURPOSES for pdf see #22 − Motion to
                Approve / Establishing Notice and Service Procedures (related document(s)22) filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. (Gomez, Jessica) [Transferred
                from New York Southern on 8/29/2019.] Modified text on 9/5/2019 (Okafor, M.).
   08/02/2019   (Entered: 08/13/2019)

                   24 Application for Pro Hac Vice Admission filed by Brian L Holman on behalf of
                Bradley Land Company. (Holman, Brian) [Transferred from New York Southern on
   08/06/2019   8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 24) (U.S.
   08/06/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                   25 Notice of Presentment of Debtor's Motion Pursuant to 11 U.S.C. §§ 105(a) and 331
                for Entry of an Order Establishing Procedures for Interim Compensation and
                Reimbursement of Expenses of Professionals filed by Michael L. Moskowitz on behalf of
                HVI Cat Canyon, Inc.. with presentment to be held on 8/28/2019 at 12:00 PM at
                Courtroom 617 (MEW) Objections due by 8/28/2019, (Attachments: # 1 Motion # 2
                Exhibit A − Proposed Order)(Moskowitz, Michael) [Transferred from New York Southern
   08/07/2019   on 8/29/2019.]

   08/07/2019      26 INCORRECT ENTRY: See #150 for correction Notice of Presentment of Debtor's
                Application for Entry of an Order Pursuant to Sections 327(a), 328 and 1107 of the
                Bankruptcy Code Authorizing Employment and Retention of Weltman & Moskowitz, LLP,
                as Attorneys for Debtor and Debtor−in−Possession Nunc Pro Tunc to Petition Date filed
                by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. with presentment to be held
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                          Desc
                 Main Document Public Docket Sheet Page 5 of 20


                on 8/28/2019 at 12:00 PM at Courtroom 617 (MEW) Objections due by 8/28/2019,
                (Attachments: # 1 Application # 2 Dimitrijevic Declaration # 3 Attorney Declaration # 4
                Proposed Order)(Moskowitz, Michael) [Transferred from New York Southern on
                8/29/2019.] Modified on 9/4/2019 (Ecker, C.).

                   27 Order signed on 8/7/2019 admitting Brian L. Holman, Esq. to practice pro hac vice in
                this Court (Related Doc 24). (DePierola, Jacqueline) [Transferred from New York Southern
   08/07/2019   on 8/29/2019.]

                   28 Application for Pro Hac Vice Admission filed by Carolyn V Carollo on behalf of
                Santa Barbara Air Pollution Control District, Harry E. Hagen, as Treasurer−Tax Collector
                of the County of Santa Barbara, California, County of Santa Barbara, California.
                (Attachments: # 1 Exhibit 1 # 2 Proposed Order) (Carollo, Carolyn) [Transferred from New
   08/07/2019   York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number B13356581. Fee amount 200.00. (Re: Doc 28) (U.S.
   08/07/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                   29 Application for Pro Hac Vice Admission filed by Ross Spence on behalf of County of
                Santa Barbara, California, Harry E. Hagen, as Treasurer−Tax Collector of the County of
                Santa Barbara, California, Santa Barbara Air Pollution Control District. (Attachments: # 1
                Exhibit 1 # 2 Proposed Order) (Spence, Ross) [Transferred from New York Southern on
   08/07/2019   8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 29) (U.S.
   08/07/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                   30 Order signed on 8/7/2019 admitting Carolyn Carollo, Esq. to practice pro hac vice in
                this Court (Related Doc 28). (DePierola, Jacqueline) [Transferred from New York Southern
   08/07/2019   on 8/29/2019.]

                  31 Order signed on W. Ross Spence, Esq. to practice pro hac vice in this Court (Related
   08/07/2019   Doc 29). (DePierola, Jacqueline) [Transferred from New York Southern on 8/29/2019.]

                  32 Affidavit of Service of Wing Chan of Epiq Corporate Restructuring, LLC (related
                document(s)22, 23, 21) filed by Epiq Corporate Restructuring, LLC Claims
   08/07/2019   Agent.(Garabato, Sid) [Transferred from New York Southern on 8/29/2019.]

                 150 Application to employ Weltman & Moskowitz, LLP as Attorney Filed by Debtor
   08/07/2019   HVI Cat Canyon, Inc. (Ecker, C.) (Entered: 09/04/2019)

                   33 Notice of Adjournment of Hearing on Debtors Motion Pursuant to 11 U.S.C. §§
                105(a) and 366 Requesting Entry of an Order (i) Approving Debtors Proposed Form of
                Adequate Assurance of Payment to Utility Providers and, (ii) Prohibiting Utility Providers
                from Altering, Refusing, or Discontinuing Utility Service (related document(s)13) filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. with hearing to be held on
                8/21/2019 at 10:00 AM at Courtroom 617 (MEW) Objections due by 8/19/2019,
   08/08/2019   (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                   34 Appointment of Official Creditors' Committee Filed by Serene K. Nakano on behalf
                of United States Trustee. (Nakano, Serene) [Transferred from New York Southern on
   08/09/2019   8/29/2019.]

                  35 Order signed on 8/9/2019 (I)Extending Time to File Schedules and Statements of
                Financial Affairs and (II)Granting Related Relief. (related document(s)23) (Cantrell,
   08/09/2019   Deirdra) [Transferred from New York Southern on 8/29/2019.]
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                 Main Document Public Docket Sheet Page 6 of 20


                   36 Order signed on 8/9/2019 Approving Retention and Appointment of Epiq Bankruptcy
                Solutions, LLC as Claims and Noticing Agent for Debtor under 28 U.S.C. Section 156(c),
                11 U.S.C. Section 105(a), And S.D.N.Y. LBR 5075−1 And Granting Related
                Relief.(Related Doc #10) (Cantrell, Deirdra) [Transferred from New York Southern on
   08/09/2019   8/29/2019.]

                   Claims and Noticing Agent, Epiq Bankruptcy Solutions, LLC, added to the case.
   08/09/2019   (Cantrell, Deirdra) [Transferred from New York Southern on 8/29/2019.]

                  37 Notice of Appearance filed by Ira S. Greene on behalf of CTS Properties, Ltd..
   08/12/2019   (Greene, Ira) [Transferred from New York Southern on 8/29/2019.]

                  39 Order signed on 8/13/2019 Granting Motion Establishing Notice and Service
                Procedures (Related Doc # 38 , 22). (Gomez, Jessica) [Transferred from New York
   08/13/2019   Southern on 8/29/2019.]

                  40 Matrix /Notice of Filing Filed by Michael L. Moskowitz on behalf of HVI Cat
   08/13/2019   Canyon, Inc.. (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  41 Motion for Relief from Stay Pursuant to 11 U.S.C. 362(d) filed by Sheryl P
                Giugliano on behalf of Diamond McCarthy LLP with hearing to be held on 9/5/2019 at
                11:30 AM at Courtroom 617 (MEW) Responses due by 8/29/2019,. (Attachments: # 1
   08/14/2019   Proposed Order) (Giugliano, Sheryl) [Transferred from New York Southern on 8/29/2019.]

                   Receipt of Motion for Relief from Stay (fee)( 19−12417−mew) [motion,185] ( 181.00)
                Filing Fee. Receipt number AXXXXXXXX. Fee amount 181.00. (Re: Doc 41) (U.S. Treasury)
   08/14/2019   [Transferred from New York Southern on 8/29/2019.]

                  42 Notice of Hearing (related document(s)41) filed by Sheryl P Giugliano on behalf of
                Diamond McCarthy LLP. with hearing to be held on 9/5/2019 at 11:30 AM at Courtroom
                617 (MEW) Objections due by 8/29/2019, (Giugliano, Sheryl) [Transferred from New
   08/14/2019   York Southern on 8/29/2019.]

                  43 Interim Order signed on 8/14/2019 Granting Debtor's Motion Approving Use of Cash
                Collateral, Providing Adequate Protection and Scheduling Final Hearing (related
                document(s)11). Final hearing to be held on 9/5/2019 at 11:30 AM at Courtroom 617
   08/14/2019   (MEW). (Gomez, Jessica) [Transferred from New York Southern on 8/29/2019.].

                   44 Interim Order signed on 8/14/2019 (I) Authorizing Payment of E&P Operating
                Expenses and (II) Directing Financial Institutions to Honor and Process Checks and
                Transfers Related to Such Obligations (related document(s)12). Final hearing to be held on
                9/5/2019 at 11:30 AM at Courtroom 617 (MEW). (Gomez, Jessica) [Transferred from New
   08/14/2019   York Southern on 8/29/2019.]

                  45 Interim Order signed on 8/14/2019 For (I) Authority To (A) Continue Existing Cash
                Management System, (B) Honor Certain Pre−Petition Obligations Related Thereto, and (C)
                Maintain Business Forms and Existing Bank Accounts and (II) Related Relief (related
                document(s)16). Final hearing to be held on 9/5/2019 at 11:30 AM at Courtroom 617
   08/14/2019   (MEW). (Gomez, Jessica) [Transferred from New York Southern on 8/29/2019.].

                  46 Affidavit of Service (related document(s)41, 42) Filed by Sheryl P Giugliano on
                behalf of Diamond McCarthy LLP. (Giugliano, Sheryl) [Transferred from New York
   08/14/2019   Southern on 8/29/2019.]

   08/14/2019      47 Motion to Transfer Venue filed by Ross Spence on behalf of County of Santa
                Barbara, California, Harry E. Hagen, as Treasurer−Tax Collector of the County of Santa
                Barbara, California, Santa Barbara Air Pollution Control District with hearing to be held on
                8/27/2019 at 11:00 AM at Courtroom 617 (MEW). (Attachments: # 1 Exhibit A # 2 Exhibit
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                            Desc
                 Main Document Public Docket Sheet Page 7 of 20


                B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9
                Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15
                Exhibit O) (Spence, Ross) [Transferred from New York Southern on 8/29/2019.]

                  48 Motion to Shorten Time for Notice and Objection Periods for Motion to Transfer
                Venue (related document(s)47) filed by Ross Spence on behalf of County of Santa Barbara,
                California, Harry E. Hagen, as Treasurer−Tax Collector of the County of Santa Barbara,
                California, Santa Barbara Air Pollution Control District. (Attachments: # 1 Exhibit A)
   08/14/2019   (Spence, Ross) [Transferred from New York Southern on 8/29/2019.]

                   49 Notice of Hearing (related document(s)47) filed by Ross Spence on behalf of County
                of Santa Barbara, California, Harry E. Hagen, as Treasurer−Tax Collector of the County of
                Santa Barbara, California, Santa Barbara Air Pollution Control District. with hearing to be
                held on 8/27/2019 at 11:00 AM at Courtroom 617 (MEW) Objections due by 8/23/2019,
   08/14/2019   (Spence, Ross) [Transferred from New York Southern on 8/29/2019.]

                   50 Certificate of Service (related document(s)48, 49, 47) Filed by Ross Spence on behalf
                of County of Santa Barbara, California, Harry E. Hagen, as Treasurer−Tax Collector of the
                County of Santa Barbara, California, Santa Barbara Air Pollution Control District.
                (Attachments: # 1 Exhibit A)(Spence, Ross) [Transferred from New York Southern on
   08/14/2019   8/29/2019.]

                  51 Order signed on 8/14/2019 Granting Santa Barbara County Air Pollution Control
                District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax Collectors'
                Emergency Motion to Shorten Notice and Objection Periods for Motion to Transfer Venue
                (Related Doc 48, 47). Motion to Transfer Venue shall be considered at the hearing
                scheduled for 8/27/2019 at 11:00 AM at Courtroom 617 (MEW). Objections to the Motion
                shall be done by 8/23/2019 at 4:00 pm. (Gomez, Jessica) [Transferred from New York
   08/14/2019   Southern on 8/29/2019.]

                  52 Declaration of Randeep S. Grewal in Support of Motion for Interim and Final Orders
                Approving Use of Cash Collateral (related document(s)11) filed by Michael L. Moskowitz
                on behalf of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B)
   08/15/2019   (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.].

                   53 Notice of Appearance and Request for Service Pursuant to Fed. R. Bankr. P. 2002
                filed by Robert J. Feinstein on behalf of Official Committee of Unsecured Creditors.
   08/16/2019   (Feinstein, Robert) [Transferred from New York Southern on 8/29/2019.]

                  54 Notice of Meeting of Creditors filed by Michael L. Moskowitz on behalf of HVI Cat
                Canyon, Inc.. with 341(a) meeting to be held on 10/1/2019 at 02:30 PM at Office of UST
                (One Bowling Green, Fifth Floor, Room 511). (Moskowitz, Michael) [Transferred from
   08/16/2019   New York Southern on 8/29/2019.]

                   55 Motion to Allow Debtor to Surcharge Collateral Pursuant to 11 U.S.C. §§ 506(c)
                and 552(b) filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc. with hearing
                to be held on 9/5/2019 at 11:30 AM at Courtroom 617 (MEW) Objections due by
                8/30/2019,. (Attachments: # 1 Motion # 2 Exhibit A) (Moskowitz, Michael) [Transferred
   08/19/2019   from New York Southern on 8/29/2019.]

                  56 Affidavit of Service of Wing Chan of Epiq Corporate Restructuring, LLC (related
                document(s)52) filed by Epiq Corporate Restructuring, LLC Claims Agent.(Garabato, Sid)
   08/19/2019   [Transferred from New York Southern on 8/29/2019.]

                  57 Affidavit of Service Filed by Ross Spence on behalf of County of Santa Barbara,
                California, Harry E. Hagen, as Treasurer−Tax Collector of the County of Santa Barbara,
                California, Santa Barbara Air Pollution Control District. (Attachments: # 1 Exhibit 1 # 2
   08/19/2019   Exhibit 2)(Spence, Ross) [Transferred from New York Southern on 8/29/2019.]
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                                Desc
                 Main Document Public Docket Sheet Page 8 of 20


                   58 So Ordered Stipulation signed on 8/20/2019 regarding adjournment of hearing on
                utility motion and order (related document(s)13). Motion adjourned to 9/5/2019 at 11:30
                AM at Courtroom 617 (MEW). (DePierola, Jacqueline) [Transferred from New York
   08/20/2019   Southern on 8/29/2019.]

                   59 (Entered in Error, See Document No. 60) Bridge Order signed on 8/20/2019
                prohibiting utility providers from altering, refusing, or discontinuing utility service to, or
                discriminate against the Debtor, and further adjourning the hearing to consider Debtor's
                amended proposed form and adequate assurance of payment to non−PG&E utilities and
                established procedures for resolving objections by utility companies (related
                document(s)13). (DePierola, Jacqueline) Modified on 8/22/2019 (Bush, Brent)
   08/20/2019   [Transferred from New York Southern on 8/29/2019.]

                   60 Bridge Order signed on 8/20/2019 prohibiting utility providers from altering,
                refusing, or discontinuing utility service to, or discriminate against the Debtor, and further
                adjourning the hearing to consider Debtor's amended proposed form and adequate
                assurance of payment to non−PG&E utilities and established procedures for resolving
                objections by utility companies (related document(s)13). (DePierola, Jacqueline)
   08/20/2019   [Transferred from New York Southern on 8/29/2019.]

                  61 Application for Pro Hac Vice Admission Marc Cohen filed by Vadim J. Rubinstein
                on behalf of California State Lands Commission. (Attachments: # 1 Proposed Order)
   08/21/2019   (Rubinstein, Vadim) [Transferred from New York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 61) (U.S.
   08/21/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 61) (U.S.
   08/21/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                  62 Application for Pro Hac Vice Admission Alicia Clough filed by Vadim J. Rubinstein
                on behalf of California State Lands Commission. (Attachments: # 1 Proposed Order)
   08/21/2019   (Rubinstein, Vadim) [Transferred from New York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 62) (U.S.
   08/21/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                  63 Application for Pro Hac Vice Admission Steven Rosenthal filed by Vadim J.
                Rubinstein on behalf of California State Lands Commission. (Attachments: # 1 Proposed
   08/21/2019   Order) (Rubinstein, Vadim) [Transferred from New York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 63) (U.S.
   08/21/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                   64 Order signed on 8/21/2019 admitting Alicia Clough, Esq. to practice pro hac vice in
                this Court (Related Doc 62). (DePierola, Jacqueline) [Transferred from New York Southern
   08/21/2019   on 8/29/2019.]

                   65 Order signed on 8/21/2019 admitting Mac Cohen, Esq. to practice pro hac vice in this
                Court (Related Doc 61). (DePierola, Jacqueline) [Transferred from New York Southern on
   08/21/2019   8/29/2019.]

   08/21/2019      66 Order signed on 8/21/2019 admitting Steven S. Rosenthal, Esq. to practice pro hac
                vice in this Court (Related Doc 63). (DePierola, Jacqueline) [Transferred from New York
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                 Main Document Public Docket Sheet Page 9 of 20


                Southern on 8/29/2019.]

                  67 Affidavit of Service of Wing Chan of Epiq Corporate Restructuring, LLC (related
                document(s)54) filed by Epiq Corporate Restructuring, LLC Claims Agent.(Garabato, Sid)
   08/21/2019   [Transferred from New York Southern on 8/29/2019.]

                  68 Application for Pro Hac Vice Admission filed by Ruth Stoner Muzzin on behalf of
                Pacific Gas and Electric Company. Filing fee collected, receipt #204788. (Porter, Minnie)
   08/22/2019   [Transferred from New York Southern on 8/29/2019.]

                  69 Application for Pro Hac Vice Admission filed by Jeannie Kim on behalf of Pacific
                Gas and Electric Company. Filing fee collected, receipt #204787. (Porter, Minnie)
   08/22/2019   [Transferred from New York Southern on 8/29/2019.]

                   70 Order signed on 8/22/2019 admitting Ruth Stoner Muzzin, Esq. to practice pro hac
                vice in this Court (Related Doc 68). (DePierola, Jacqueline) [Transferred from New York
   08/22/2019   Southern on 8/29/2019.]

                   71 Order signed on 8/22/2019 admitting Jeannie Kim, Esq. to practice pro hac vice in
                this Court (Related Doc 69). (DePierola, Jacqueline) [Transferred from New York Southern
   08/22/2019   on 8/29/2019.]

                   72 Amendment to Motion to Approve Debtor's Proposed Form of Adequate Assurance
                of Payment to Utility Services and Continuation of Service (related document(s)13) filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc. with hearing to be held on
                9/5/2019 at 11:30 AM at Courtroom 617 (MEW) Responses due by 9/3/2019,.
                (Attachments: # 1 Exhibit A # 2 Exhibit B) (Moskowitz, Michael) [Transferred from New
   08/22/2019   York Southern on 8/29/2019.].

                  90 Motion to Join /Notice of Joinder To Santa Barbara County Air Pollution Control
                District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax Collectors'
                Motion to Transfer Venue (related document(s)47) filed by Buganko. (Cantrell, Deirdra)
   08/22/2019   [Transferred from New York Southern on 8/29/2019.] (Entered: 08/26/2019)

                  73 Statement in Support of Motion to Transfer Venue (related document(s)47) filed by
                Matthew C. Heyn on behalf of Department of Conservation, Division of Oil, Gas and
                Geothermal Reources. with hearing to be held on 8/27/2019 at 11:00 AM at Courtroom 617
                (MEW) Objections due by 8/23/2019, (Heyn, Matthew) [Transferred from New York
   08/23/2019   Southern on 8/29/2019.]

                  74 Statement of Position of Official Committee of Unsecured Creditors in Support of
                Motion to Transfer Venue (related document(s)47) filed by Steven William Golden on
                behalf of Official Committee of Unsecured Creditors. (Golden, Steven) [Transferred from
   08/23/2019   New York Southern on 8/29/2019.]

                   75 (This Entry Has Been Refiled. See Document #78 For The Correct Entry)
                Motion to Join the Motion to Transfer Venue Filed by Santa Barbara County Air Pollution
                Control District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax
                Collectors (The Movants) (Doc. 47) and Reservation of Rights (related document(s)47)
                filed by Vadim J. Rubinstein on behalf of California State Lands Commission with hearing
                to be held on 8/27/2019 at 11:00 AM at Courtroom 617 (MEW) Responses due by
                8/23/2019,. (Attachments: # 1 Pleading Declaration of John D. Fabel in support of the
                Commission's Joinder # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit
                E # 7 Exhibit F # 8 Exhibit G # 9 Exhibit H) (Rubinstein, Vadim) Modified on 8/26/2019
   08/23/2019   (Richards, Beverly). [Transferred from New York Southern on 8/29/2019.]

   08/23/2019     76 Memorandum of Law (UBS AG, London Branch's Memorandum Of Law In Support
                Of Santa Barbara County Air Pollution Control District, County Of Santa Barbara, And
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                Main Document Public Docket Sheet Page 10 of 20


                Harry Hagen, Treasurer And Tax Collectors' Motion To Transfer Venue) (related
                document(s)47) filed by Evan M. Jones on behalf of UBS AG, London Branch. (Jones,
                Evan) [Transferred from New York Southern on 8/29/2019.]

                   77 Objection to Motion to Transfer Venue (related document(s)47) filed by Michael L.
                Moskowitz on behalf of HVI Cat Canyon, Inc.. with hearing to be held on 8/27/2019 at
                11:00 AM at Courtroom 617 (MEW) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit
   08/23/2019   I) (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                   78 Motion to Join the Motion to Transfer Venue Filed by Santa Barbara County Air
                Pollution Control District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax
                Collectors (The Movants) (Doc. 47) and Reservation of Rights (related document(s)47)
                filed by Vadim J. Rubinstein on behalf of California State Lands Commission with hearing
                to be held on 8/27/2019 at 11:00 AM at Courtroom 617 (MEW) Responses due by
                8/23/2019,. (Attachments: # 1 Pleading Declaration of Joseph D. Fabel in Support of the
                Commission's Joinder # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit
                E # 7 Exhibit F # 8 Exhibit G # 9 Exhibit H) (Rubinstein, Vadim) [Transferred from New
   08/23/2019   York Southern on 8/29/2019.]

                  79 Certificate of Service (related document(s)74) Filed by Steven William Golden on
                behalf of Official Committee of Unsecured Creditors. (Golden, Steven) [Transferred from
   08/23/2019   New York Southern on 8/29/2019.]

                   80 Statement − Correcting Errors in ECF Doc. No. 72 (related document(s)72) filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. with hearing to be held on
                9/5/2019 at 11:30 AM at Courtroom 617 (MEW) (Moskowitz, Michael) [Transferred from
   08/23/2019   New York Southern on 8/29/2019.].

                  81 Application for Pro Hac Vice Admission of Mitchell E. Rishe, Deputy Attorney
                General filed by Vadim J. Rubinstein on behalf of California Department of Conservation,
                Division of Oil, Gas & Geothermal Resources. (Attachments: # 1 Proposed Order)
   08/23/2019   (Rubinstein, Vadim) [Transferred from New York Southern on 8/29/2019.]

                  Receipt of Application for Pro Hac Vice Admission( 19−12417−mew) [motion,122] (
                200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc 81) (U.S.
   08/23/2019   Treasury) [Transferred from New York Southern on 8/29/2019.]

                   82 Declaration Of Samantha M. Indelicato In Support Of Motion To Transfer Venue
                (related document(s)47) filed by Evan M. Jones on behalf of UBS AG, London Branch.
                (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6
                Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8) (Jones, Evan) [Transferred from New York Southern
   08/23/2019   on 8/29/2019.]

                  83 / Motion In Limine to Preclude 2016 Netherland Sewell Reserve Report at
                Cash−Collateral Hearing filed by Evan M. Jones on behalf of UBS AG, London Branch.
                (Attachments: # 1 Proposed Order) (Jones, Evan) Docket Text Modified on 8/27/2019
   08/23/2019   (Bush, Brent) [Transferred from New York Southern on 8/29/2019.]

                  84 Motion to Shorten Time / Motion to Shorten Notice and Schedule an Expedited
                Hearing on The Secured Creditor UBS AG, London Branch's Motion In Limine to Preclude
                2016 Netherland Sewell Reserve Report at Cash−Collateral Hearing filed by Evan M.
                Jones on behalf of UBS AG, London Branch. (Attachments: # 1 Proposed Order) (Jones,
                Evan) [Transferred from New York Southern on 8/29/2019.]. Related document(s) 83
                Motion to Disqualify / Motion In Limine to Preclude 2016 Netherland Sewell Reserve
                Report at Cash−Collateral Hearing filed by Interested Party UBS AG, London Branch.
   08/23/2019   Modified on 8/29/2019 (Ward, J).

   08/23/2019
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                Main Document Public Docket Sheet Page 11 of 20


                   85 Notice of Hearing on the Secured Creditor UBS AG, London Branch's Motion In
                Limine To Preclude 2016 Netherland Sewell Reserve Report at Cash−Collateral Hearing
                (related document(s)83, 84) filed by Evan M. Jones on behalf of UBS AG, London Branch.
                with hearing to be held on 9/5/2019 at 11:30 AM at Courtroom 617 (MEW) (Jones, Evan)
                [Transferred from New York Southern on 8/29/2019.]

                   86 Order signed on 8/26/2019 admitting Mitchell E. Rishe, Esq. to practice pro hac vice
                in this Court (Related Doc 81). (DePierola, Jacqueline) [Transferred from New York
   08/26/2019   Southern on 8/29/2019.]

                  87 Statement GIT, Inc.'s Witness and Exhibit List for Hearings Scheduled on August 27,
                2019 (related document(s)47) filed by Patricia Tomasco on behalf of GIT, Inc.. (Tomasco,
   08/26/2019   Patricia) [Transferred from New York Southern on 8/29/2019.]

                   88 Statement Debtor's Witness and Exhibit List for Hearing Scheduled for August 27,
                2019 (related document(s)47) filed by Michael L. Moskowitz on behalf of HVI Cat Canyon,
   08/26/2019   Inc.. (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  89 Motion to Join /Pacific Gas and Electric Company's Joinder to Santa Barbara County
                Air Pollution Control District, County of Santa Barbara, and Harry Hagen, Treasurer and
                Tax Collector's Motion to Transfer Venue filed by Jeannie Kim on behalf of Pacific Gas and
   08/26/2019   Electric Company. (Kim, Jeannie) [Transferred from New York Southern on 8/29/2019.]

                   91 Statement − Debtor's Qualified Joinder in Statement of Position of Official Committee
                of Unsecured Creditors in Support of Motion to Transfer Venue (related document(s)77)
                filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. (Moskowitz, Michael)
   08/26/2019   [Transferred from New York Southern on 8/29/2019.]

                   92 Notice of Agenda for Hearing Scheduled for August 27, 2019 at 11:00 a.m. (related
                document(s)87, 77, 91, 78, 88, 82, 75, 73, 90, 47, 89) filed by Michael L. Moskowitz on
                behalf of HVI Cat Canyon, Inc.. with hearing to be held on 8/27/2019 at 11:00 AM at
                Courtroom 617 (MEW) (Moskowitz, Michael) [Transferred from New York Southern on
   08/26/2019   8/29/2019.]

                  93 Objection of UBS AG, London Branch to Motion of Debtor Pursuant to 11 U.S.C. §§
                105(a) and 331 for Entry of an Order Establishing Procedures for Interim Compensation
                and Reimbursement of Expenses of Professionals (related document(s)25) filed by Evan M.
                Jones on behalf of UBS AG, London Branch. (Jones, Evan) [Transferred from New York
   08/26/2019   Southern on 8/29/2019.]

                  94 Objection / Limited Objection of USB AG, London Branch to Application to Employ
                Weltman & Moskowitz, LLP as Counsel to Debtor and Debtor−In−Possession Nunc Pro
                Tunc to Petition Date (related document(s)26) filed by Evan M. Jones on behalf of UBS
   08/26/2019   AG, London Branch. (Jones, Evan) [Transferred from New York Southern on 8/29/2019.]

                   95 Notice of Hearing on Debtor's Motion In Limine to Exclude Certain Evidence (related
                document(s)47) filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. with
                hearing to be held on 8/27/2019 at 11:00 AM at Courtroom 617 (MEW) (Attachments: # 1
                Proposed Order)(Moskowitz, Michael) [Transferred from New York Southern on
   08/27/2019   8/29/2019.]

                  96 Motion to Sell Property Free and Clear of Liens Under Section 363(f) filed by
                Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A)
   08/27/2019   (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

   08/27/2019     Receipt of Motion to Sell Property Free and Clear of Liens Under Section 363(f)(
                19−12417−mew) [motion,msell] ( 181.00) Filing Fee. Receipt number AXXXXXXXX. Fee
                amount 181.00. (Re: Doc 96) (U.S. Treasury) [Transferred from New York Southern on
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                          Desc
                Main Document Public Docket Sheet Page 12 of 20


                8/29/2019.]

                  97 Motion to Shorten Time to Sell Property Pursuant to Section 363 (related
                document(s)96) filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                (Attachments: # 1 Affidavit # 2 Proposed Order) (Moskowitz, Michael) [Transferred from
   08/27/2019   New York Southern on 8/29/2019.]

                  98 Statement − Proposed Order to Sell Property Free and Clear of Liens Under Section
                363(f) (related document(s)96) filed by Michael L. Moskowitz on behalf of HVI Cat
   08/27/2019   Canyon, Inc.. (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  99 Certificate of Service (related document(s)95) filed by Michael L. Moskowitz on
                behalf of HVI Cat Canyon, Inc.. (Moskowitz, Michael) [Transferred from New York
   08/27/2019   Southern on 8/29/2019.]

                  100 Notice of Presentment of Debtor's Application for Entry of an Order Authorizing
                Employment and Retention of Cappello Global, LLC and Camden Financial Services (d/b/a
                Cappello Global) as Financial Advisors filed by Michael L. Moskowitz on behalf of HVI
                Cat Canyon, Inc.. with presentment to be held on 9/5/2019 at 11:30 AM at Courtroom 617
                (MEW) Objections due by 9/4/2019, (Attachments: # 1 Application # 2 Exhibit A −
                Declaration # 3 Exhibit B − Engagement Letter # 4 Exhibit C − Proposed
   08/27/2019   Order)(Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]

                  101 Certificate of Service (related document(s)78) Filed by Vadim J. Rubinstein on
                behalf of California State Lands Commission. (Rubinstein, Vadim) [Transferred from New
   08/27/2019   York Southern on 8/29/2019.]

                  102 Affidavit of Service by Wing Chan of Epiq Corporate Restructuring, LLC (related
                document(s)7, 26, 25) filed by Epiq Corporate Restructuring, LLC Claims Agent.(Garabato,
   08/27/2019   Sid) [Transferred from New York Southern on 8/29/2019.]

                  103 Affidavit of Service by Forrest Kuffer of Epiq Corporate Restructuring, LLC (related
                document(s)72, 60) filed by Epiq Corporate Restructuring, LLC Claims Agent.(Garabato,
   08/27/2019   Sid) [Transferred from New York Southern on 8/29/2019.]

                  104 Affidavit of Service Supplemental Affidavit of Wing Chan of Epiq Corporate
                Restructuring, LLC (related document(s)54) filed by Epiq Corporate Restructuring, LLC
   08/28/2019   Claims Agent.(Garabato, Sid) [Transferred from New York Southern on 8/29/2019.]

                  105 Order signed on 8/28/2019 permitting certain consensual amendments to the cash
                collateral budget (related document(s)43). (DePierola, Jacqueline) [Transferred from New
   08/28/2019   York Southern on 8/29/2019.].

                   106 Order signed on 8/28/2019 transferring venue to United States Bankruptcy Court for
                the Northern District of Texas (Related Doc 47). (DePierola, Jacqueline) [Transferred from
   08/28/2019   New York Southern on 8/29/2019.]

                  107 DOCKET SHEET transferring case to Northern District of Texas from Southern
   08/29/2019   District of New York. (Okafor, M.)

                   108 MATRIX LIST WILL BE MAINTAINED BY CREDITOR − DISREGARD Clerk's
                correspondence requesting Creditor Matrix uploaded from attorney for debtor. (RE: related
                document(s)40 Matrix /Notice of Filing Filed by Michael L. Moskowitz on behalf of HVI
                Cat Canyon, Inc.. (Moskowitz, Michael) [Transferred from New York Southern on
                8/29/2019.]) Responses due by 8/31/2019. (Okafor, M.) Modified on 8/29/2019 (Okafor,
   08/29/2019   M.).

   08/29/2019
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                           Desc
                Main Document Public Docket Sheet Page 13 of 20


                  109 Response opposed to (related document(s): 11 Motion to Approve Use of Cash
                Collateral filed by Debtor HVI Cat Canyon, Inc.) filed by Creditor Committee The Official
                Committee of Unsecured Creditors. (Warner, Michael)

                  110 Notice of Appearance and Request for Notice by Michael D. Warner filed by
   08/29/2019   Creditor Committee The Official Committee of Unsecured Creditors. (Warner, Michael)

                  111 Notice of hearing− Status Conference filed by Debtor HVI Cat Canyon, Inc.. Status
                Conference to be held on 9/5/2019 at 02:00 PM at Dallas Judge Hale Ctrm. (Moskowitz,
   08/29/2019   Michael)

                   112 INCORRECT ENTRY: Attorney to refile. Motion to appear pro hac vice for
                Mitchell E. Rishe. Fee Amount $25 Filed by Creditor California Department of
                Conservation, Division of Oil, Gas & Geothermal Resources (Rishe, Mitchell) Modified on
   08/29/2019   8/30/2019 (Ecker, C.).

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 25.00). Receipt number 26894253, amount $ 25.00 (re: Doc# 112).
   08/29/2019   (U.S. Treasury)

                  129 Acknowledgment of transfer case received FROM another district, New York
   08/29/2019   Southern, Manhattan division, Case Number 19−12417. (Okafor, M.) (Entered: 09/03/2019)

                   113 Notice of Appearance and Request for Notice by William R. Spence filed by
                Interested Parties County of Santa Barbara, California, Harry E. Hagen, as Treasurer−Tax
                Collector of the County of Santa Barbara, California, Santa Barbara Air Pollution Control
   08/30/2019   District. (Spence, William)

                   114 Notice of Appearance and Request for Notice by Carolyn Virginia Carollo filed by
                Interested Parties County of Santa Barbara, California, Harry E. Hagen, as Treasurer−Tax
                Collector of the County of Santa Barbara, California, Santa Barbara Air Pollution Control
   08/30/2019   District. (Carollo, Carolyn)

                   115 Affidavit of Forrest Kuffer of Epiq Corporate Restructuring, LLC filed by Creditor
                Epiq Corporate Restructuring, LLC Claims Agent (RE: related document(s)100 Notice
   08/30/2019   (generic)). (Garabato, Sid)

                  116 Amended Motion to appear pro hac vice for Mitchell E. Rishe. (related document:
                112) Filed by Creditor California Department of Conservation, Division of Oil, Gas &
   08/30/2019   Geothermal Resources (Rishe, Mitchell)

                  117 Motion to appear pro hac vice for Robert J. Feinstein. Fee Amount $25 Filed by
   08/30/2019   Creditor Committee The Official Committee of Unsecured Creditors (Warner, Michael)

                  118 Motion to appear pro hac vice for Jeffrey N. Pomerantz. Fee Amount $25 Filed by
   08/30/2019   Creditor Committee The Official Committee of Unsecured Creditors (Warner, Michael)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 25.00). Receipt number 26898685, amount $ 25.00 (re: Doc# 117).
   08/30/2019   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 25.00). Receipt number 26898685, amount $ 25.00 (re: Doc# 118).
   08/30/2019   (U.S. Treasury)

                   119 Notice of Appearance and Request for Notice by Olivia Arden Adendorff filed by
   08/30/2019   Interested Party UBS AG, London Branch. (Adendorff, Olivia)
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                             Desc
                Main Document Public Docket Sheet Page 14 of 20


                   120 Objection to (related document(s): 55 Motion to Allow Debtor to Surcharge
                Collateral Pursuant to 11 U.S.C. §§ 506(c) and 552(b) filed by Debtor HVI Cat Canyon,
   08/30/2019   Inc.) filed by Interested Party UBS AG, London Branch. (Adendorff, Olivia)

                   121 Objection to (related document(s): 11 Motion to Approve Use of Cash Collateral
                filed by Debtor HVI Cat Canyon, Inc.) filed by Interested Party UBS AG, London Branch.
                (Attachments: # 1 Declaration of Monty Kehl # 2 Kehl Decl. Exhibit A # 3 Declaration of
                Samantha M. Indelicato # 4 Indelicato Decl. Exhibit 1 # 5 Indelicato Decl. Exhibit 2 # 6
                Indelicato Decl. Exhibit 3 # 7 Indelicato Decl. Exhibit 4 # 8 Indelicato Decl. Exhibit 5 # 9
                Indelicato Decl. Exhibit 6 # 10 Indelicato Decl. Exhibit 7 # 11 Indelicato Decl. Exhibit 8 #
                12 Indelicato Decl. Exhibit 9 # 13 Indelicato Decl. Exhibit 10 # 14 Indelicato Decl. Exhibit
                11 # 15 Indelicato Decl. Exhibit 12 # 16 Indelicato Decl. Exhibit 13 # 17 Indelicato Decl.
   08/30/2019   Exhibit 14 # 18 Indelicato Decl. Exhibit 15) (Adendorff, Olivia)

                   122 Motion to appear pro hac vice for Darren L. Patrick. Fee Amount $25 Filed by
   08/30/2019   Interested Party UBS AG, London Branch (Adendorff, Olivia)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 25.00). Receipt number 26900384, amount $ 25.00 (re: Doc# 122).
   08/30/2019   (U.S. Treasury)

                   123 Motion to appear pro hac vice for Samantha M. Indelicato. Fee Amount $25 Filed by
   08/30/2019   Interested Party UBS AG, London Branch (Adendorff, Olivia)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 25.00). Receipt number 26900399, amount $ 25.00 (re: Doc# 123).
   08/30/2019   (U.S. Treasury)

                   124 Notice of Appearance and Request for Notice by Kevin D. McCullough filed by
   08/30/2019   Interested Party Pacific Gas and Electric Company. (McCullough, Kevin)

                   125 Objection to (related document(s): 13 Motion for Approval of Adequate Assurance
                of Payment to Utility Services and Continuation of Service filed by Debtor HVI Cat
                Canyon, Inc.) Objection of Pacific Gas and Electric Company to Motion of Debtor
                Pursuant to 11 U.S.C §§ 105(a) and 366 Requesting Entry of An Order (I) Approving
                Debtor's Proposed Form of Adequate Assurance of Payment to Utility Providers and (II)
                Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Utility Service filed
   08/30/2019   by Interested Party Pacific Gas and Electric Company. (McCullough, Kevin)

                   126 Support/supplemental document Certificate of Service filed by Interested Party
                Pacific Gas and Electric Company (RE: related document(s)125 Objection). (Attachments:
   08/30/2019   # 1 Service List) (McCullough, Kevin)

                  127 BNC certificate of mailing. (RE: related document(s)108 MATRIX LIST WILL BE
                MAINTAINED BY CREDITOR − DISREGARD Clerk's correspondence requesting
                Creditor Matrix uploaded from attorney for debtor. (RE: related document(s)40 Matrix
                /Notice of Filing Filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]) Responses
                due by 8/31/2019. (Okafor, M.) Modified on 8/29/2019 (Okafor, M.).) No. of Notices: 1.
   08/31/2019   Notice Date 08/31/2019. (Admin.)

                   128 Motion to appear pro hac vice for Evan M. Jones. Fee Amount $100 Filed by
   09/03/2019   Interested Party UBS AG, London Branch (Adendorff, Olivia)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 100.00). Receipt number 26905842, amount $ 100.00 (re: Doc# 128).
   09/03/2019   (U.S. Treasury)
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                            Desc
                Main Document Public Docket Sheet Page 15 of 20


                  130 Reply to (related document(s): 121 Objection filed by Interested Party UBS AG,
                London Branch) filed by Debtor HVI Cat Canyon, Inc.. (Attachments: # 1 Exhibit A # 2
   09/03/2019   Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Moskowitz, Michael)

                  131 Certificate of service re: Reply to Objection to Motion for Cash Collateral filed by
   09/03/2019   Debtor HVI Cat Canyon, Inc. (RE: related document(s)130 Reply). (Moskowitz, Michael)

                   132 Response opposed to (related document(s): 55 Motion to Allow Debtor to Surcharge
                Collateral Pursuant to 11 U.S.C. §§ 506(c) and 552(b) filed by Debtor HVI Cat Canyon,
                Inc.) filed by Creditor Committee The Official Committee of Unsecured Creditors. (Warner,
   09/03/2019   Michael)

                   133 Motion to appear pro hac vice for Gary Svirsky. Fee Amount $100 Filed by
   09/03/2019   Interested Party UBS AG, London Branch (Adendorff, Olivia)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 100.00). Receipt number 26909232, amount $ 100.00 (re: Doc# 133).
   09/03/2019   (U.S. Treasury)

                  134 Support/supplemental document Certificate of Service filed by Interested Party
                Pacific Gas and Electric Company (RE: related document(s)125 Objection). (Thomas,
   09/03/2019   Shannon)

                   135 Motion to appear pro hac vice for Alan H. Katz. Fee Amount $100 Filed by
   09/03/2019   Interested Party CTS Properties, Ltd. (Katz, Alan)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 100.00). Receipt number 26909481, amount $ 100.00 (re: Doc# 135).
   09/03/2019   (U.S. Treasury)

                   136 Motion to appear pro hac vice for Ira S. Greene. Fee Amount $100 Filed by
   09/03/2019   Interested Party CTS Properties, Ltd. (Guffy, Elizabeth)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 100.00). Receipt number 26909567, amount $ 100.00 (re: Doc# 136).
   09/03/2019   (U.S. Treasury)

                   137 Order granting amended motion to appear pro hac vice adding Mitchell Elliott Rishe
                for California Department of Conservation, Division of Oil, Gas & Geothermal Resources
   09/04/2019   (related document # 116) Entered on 9/4/2019. (Ecker, C.)

                  138 Affidavit of Wing Chan of Epiq Corporate Restructuring, LLC filed by Creditor Epiq
                Corporate Restructuring, LLC Claims Agent (RE: related document(s)111 Notice of
   09/04/2019   hearing). (Garabato, Sid)

                  139 Order granting motion to appear pro hac vice adding Robert J. Feinstein for The
                Official Committee of Unsecured Creditors (related document # 117) Entered on 9/4/2019.
   09/04/2019   (Ecker, C.)

                  140 Order granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for The
                Official Committee of Unsecured Creditors (related document # 118) Entered on 9/4/2019.
   09/04/2019   (Ecker, C.)

                  141 Order granting motion to appear pro hac vice adding Darren L. Patrick for UBS AG,
   09/04/2019   London Branch (related document # 122) Entered on 9/4/2019. (Ecker, C.)

   09/04/2019
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                            Desc
                Main Document Public Docket Sheet Page 16 of 20


                  142 Order granting motion to appear pro hac vice adding Samantha M. Indelicato for
                UBS AG, London Branch (related document # 123) Entered on 9/4/2019. (Ecker, C.)

                  143 Order granting motion to appear pro hac vice adding Evan M. Jones for UBS AG,
   09/04/2019   London Branch (related document # 128) Entered on 9/4/2019. (Ecker, C.)

                  144 Order granting motion to appear pro hac vice adding Gary Siversky for UBS AG,
   09/04/2019   London Branch (related document # 133) Entered on 9/4/2019. (Ecker, C.)

                  145 Order granting motion to appear pro hac vice adding Alan H. Katz for CTS
   09/04/2019   Properties, Ltd. (related document # 135) Entered on 9/4/2019. (Ecker, C.)

                  146 Withdrawal Notice of Withdrawal of Limited Objection to Application to Employ
                Weltman & Moskowitz, LLP as Counsel to Debtor and Debtor−in−Possession Nunc Pro
                Tunc to Petition Date filed by Interested Party UBS AG, London Branch (RE: related
   09/04/2019   document(s)94 Objection). (Adendorff, Olivia)

                  147 Order granting motion to appear pro hac vice adding Ira S. Greene for CTS
   09/04/2019   Properties, Ltd. (related document # 136) Entered on 9/4/2019. (Ecker, C.)

                   148 Objection to (related document(s): 100 Notice (generic) filed by Debtor HVI Cat
                Canyon, Inc.)Objection to Application for Entry of an Order Pursuant to Sections 327(a)
                and 328(a) of the Bankruptcy Code Authorizing Employment and Retention of Cappello
                Global, LLC and Camden Financial Services (d/b/a Cappello Global) as Financial
                Advisors to the Debtor and Debtor−in−Possession Nunc Pro Tunc to Petition Date filed by
                Interested Party UBS AG, London Branch. (Attachments: # 1 Declaration of Evan Jones # 2
                Declaration of Evan Jones Ex. A # 3 Declaration of Evan Jones Ex. B # 4 Declaration of
                Evan Jones Ex. C # 5 Declaration of Evan Jones Ex. D # 6 Declaration of Evan Jones Ex. E)
   09/04/2019   (Adendorff, Olivia)

                  149 Objection to (related document(s): 96 Motion to Sell Property Free and Clear of
                Liens Under Section 363(f) filed by Debtor HVI Cat Canyon, Inc.) filed by Interested Party
   09/04/2019   UBS AG, London Branch. (Adendorff, Olivia)

                  151 Notice of Appearance and Request for Notice filed by Quinn Emanuel Urquhart &
   09/04/2019   Sullivan, LLP by Patricia B. Tomasco filed by Creditor GIT, Inc.. (Tomasco, Patricia)

                  152 Order granting application to employ Weltman & Moskowitz, LLP for HVI Cat
   09/04/2019   Canyon, Inc. as Attorney (related document # 150) Entered on 9/4/2019. (Ecker, C.)

                   153 Response opposed to (related document(s): 11 Motion to Approve Use of Cash
                Collateral filed by Debtor HVI Cat Canyon, Inc., 55 Motion to Allow Debtor to Surcharge
                Collateral Pursuant to 11 U.S.C. §§ 506(c) and 552(b) filed by Debtor HVI Cat Canyon,
                Inc.) filed by Interested Parties County of Santa Barbara, California, Harry E. Hagen, as
                Treasurer−Tax Collector of the County of Santa Barbara, California, Santa Barbara Air
   09/04/2019   Pollution Control District. (Attachments: # 1 Exhibit 1) (Spence, William)

                  154 Notice of Appearance and Request for Notice by Eric M. Van Horn filed by Creditor
   09/05/2019   BUGANKO, LLC. (Van Horn, Eric)

                   155 Objection to (related document(s): 11 Motion to Approve Use of Cash Collateral
                filed by Debtor HVI Cat Canyon, Inc., 96 Motion to Sell Property Free and Clear of Liens
                Under Section 363(f) filed by Debtor HVI Cat Canyon, Inc., 97 Motion to Shorten Time to
                Sell Property Pursuant to Section 363 filed by Debtor HVI Cat Canyon, Inc.) filed by
   09/05/2019   Creditor BUGANKO, LLC. (Van Horn, Eric)

   09/05/2019     156 Reply to (related document(s): 120 Objection filed by Interested Party UBS AG,
                London Branch, 132 Response filed by Creditor Committee The Official Committee of
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                            Desc
                Main Document Public Docket Sheet Page 17 of 20


                Unsecured Creditors, 153 Response filed by Interested Party Santa Barbara Air Pollution
                Control District, Interested Party Harry E. Hagen, as Treasurer−Tax Collector of the County
                of Santa Barbara, California, Interested Party County of Santa Barbara, California) filed by
                Debtor HVI Cat Canyon, Inc.. (Attachments: # 1 Certificate of Service) (Moskowitz,
                Michael)

                   157 Response opposed to (related document(s): 12 Motion to Authorize (i) Payment of
                E&P Operating Expenses and (ii) Directing Financial Institutions to Honor and Process
                Checks and Transfers Related to Such Obligations filed by Debtor HVI Cat Canyon, Inc.)
                filed by Creditor Committee The Official Committee of Unsecured Creditors. (Warner,
   09/05/2019   Michael)

                  158 Objection to (related document(s): 16 Motion to Authorize (a) Use of Continued
                Existing Cash Management System, (b) Honor Certain Pre−Petition Obligations Related
                Thereto, and (c) Maintain Business Forms and Existing Bank Accounts and (ii) Related
                Relief filed by Debtor HVI Cat Canyon, Inc.) filed by Creditor Committee The Official
   09/05/2019   Committee of Unsecured Creditors. (Warner, Michael)

                    Hearing held on 9/5/2019. (RE: related document(s)1 Chapter 11 Voluntary Petition for
                Non−Individual. Order for Relief Entered. Chapter 11 Plan due by 11/22/2019, Disclosure
                Statement due by 11/22/2019, Initial Case Conference due by 8/26/2019, Filed by Michael
                L. Moskowitz of Weltman & Moskowitz, LLP on behalf of HVI Cat Canyon, Inc..
                (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]) (STATUS
                CONFERENCE HELD; VENUE ARGUMENT ON 9/10; PARTIES TO REPORT
                STATUS OF CASH COLLATERAL BRIDGE ORDER.) (Green, Shanette) (Entered:
   09/05/2019   09/09/2019)

                  159 Motion to appear pro hac vice for Sheryl P. Giugliano. Fee Amount $100 Filed by
   09/06/2019   Creditor Diamond McCarthy LLP (Diamond, Allan)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−32857−hdh11)
                [motion,mprohac] ( 100.00). Receipt number 26923602, amount $ 100.00 (re: Doc# 159).
   09/06/2019   (U.S. Treasury)

                  160 Notice of Appearance and Request for Notice by Brian L. Holman filed by Creditor
   09/06/2019   Bradley Land Company. (Holman, Brian)

                  161 Certificate of service re: Notice of Appearance filed by Creditor Bradley Land
                Company (RE: related document(s)160 Notice of appearance and request for notice).
   09/06/2019   (Holman, Brian)

                  162 Notice of hearing filed by Debtor HVI Cat Canyon, Inc. (RE: related document(s)11
                Motion to Approve Use of Cash Collateral filed by Michael L. Moskowitz on behalf of HVI
                Cat Canyon, Inc.. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B)
                (Moskowitz, Michael) [Transferred from New York Southern on 8/29/2019.]). Status
                Conference to be held on 9/10/2019 at 09:00 AM at Dallas Judge Hale Ctrm. (Moskowitz,
   09/06/2019   Michael)

                  163 Notice of hearing filed by Interested Parties County of Santa Barbara, California,
                Harry E. Hagen, as Treasurer−Tax Collector of the County of Santa Barbara, California,
                Santa Barbara Air Pollution Control District (RE: related document(s)47 Motion to Transfer
                Venue) Filed by Ross Spence on behalf of County of Santa Barbara, California, Harry E.
                Hagen, as Treasurer−Tax Collector of the County of Santa Barbara, California, Santa
                Barbara Air Pollution Control District. (Attachments: # 1 Exhibit A)(Spence, Ross)
                [Transferred from New York Southern on 8/29/2019.]). Hearing to be held on 9/10/2019 at
                09:00 AM Dallas Judge Hale Ctrm for 47, (Spence, William). MODIFIED to Correct
   09/06/2019   Linkage on 9/9/2019 (Dugan, S.).

   09/06/2019
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                          Desc
                Main Document Public Docket Sheet Page 18 of 20


                   164 BNC certificate of mailing − PDF document. (RE: related document(s)139 Order
                granting motion to appear pro hac vice adding Robert J. Feinstein for The Official
                Committee of Unsecured Creditors (related document 117) Entered on 9/4/2019. (Ecker,
                C.)) No. of Notices: 1. Notice Date 09/06/2019. (Admin.)

                   165 BNC certificate of mailing − PDF document. (RE: related document(s)140 Order
                granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for The Official
                Committee of Unsecured Creditors (related document 118) Entered on 9/4/2019. (Ecker,
   09/06/2019   C.)) No. of Notices: 1. Notice Date 09/06/2019. (Admin.)

                   166 BNC certificate of mailing − PDF document. (RE: related document(s)141 Order
                granting motion to appear pro hac vice adding Darren L. Patrick for UBS AG, London
                Branch (related document 122) Entered on 9/4/2019. (Ecker, C.)) No. of Notices: 1. Notice
   09/06/2019   Date 09/06/2019. (Admin.)

                   167 BNC certificate of mailing − PDF document. (RE: related document(s)142 Order
                granting motion to appear pro hac vice adding Samantha M. Indelicato for UBS AG,
                London Branch (related document 123) Entered on 9/4/2019. (Ecker, C.)) No. of Notices: 1.
   09/06/2019   Notice Date 09/06/2019. (Admin.)

                   168 BNC certificate of mailing − PDF document. (RE: related document(s)144 Order
                granting motion to appear pro hac vice adding Gary Siversky for UBS AG, London Branch
                (related document 133) Entered on 9/4/2019. (Ecker, C.)) No. of Notices: 1. Notice Date
   09/06/2019   09/06/2019. (Admin.)

                   169 BNC certificate of mailing − PDF document. (RE: related document(s)145 Order
                granting motion to appear pro hac vice adding Alan H. Katz for CTS Properties, Ltd.
                (related document 135) Entered on 9/4/2019. (Ecker, C.)) No. of Notices: 1. Notice Date
   09/06/2019   09/06/2019. (Admin.)

                   170 BNC certificate of mailing − PDF document. (RE: related document(s)147 Order
                granting motion to appear pro hac vice adding Ira S. Greene for CTS Properties, Ltd.
                (related document 136) Entered on 9/4/2019. (Ecker, C.)) No. of Notices: 1. Notice Date
   09/06/2019   09/06/2019. (Admin.)

                   171 Schedules: Schedules A/B and D−H with Summary of Assets and Liabilities, and
                Statement of Financial Affairs and Declaration Filed by Debtor HVI Cat Canyon, Inc. (RE:
                related document(s)7 Order on trustee's motion (generic)). (Moskowitz, Michael)
   09/09/2019   MODIFIED to Add Statement of Financial Affairs on 9/9/2019 (Dugan, S.).

                  172 Motion to withdraw as attorney (Weltman & Moskowitz, LLP as Attorneys for
                Debtor) Filed by Debtor HVI Cat Canyon, Inc. (Attachments: # 1 Exhibit A − Proposed
   09/09/2019   Order) (Moskowitz, Michael)

                   173 Motion for expedited hearing(related documents 172 Motion to withdraw as
                attorney) Filed by Debtor HVI Cat Canyon, Inc. (Attachments: # 1 Proposed Order)
   09/09/2019   (Moskowitz, Michael)

                  174 Notice of Appearance and Request for Notice by Allan B. Diamond filed by Creditor
   09/09/2019   Diamond McCarthy LLP. (Diamond, Allan)

                   175 Notice of hearing filed by Creditor Diamond McCarthy LLP (RE: related
                document(s)41 Motion for Relief from Stay Pursuant to 11 U.S.C. 362(d) filed by Sheryl P
                Giugliano on behalf of Diamond McCarthy LLP with hearing to be held on 9/5/2019 at
                11:30 AM at Courtroom 617 (MEW) Responses due by 8/29/2019,. (Attachments: # 1
                Proposed Order) (Giugliano, Sheryl) [Transferred from New York Southern on
                8/29/2019.]). Hearing to be held on 9/18/2019 at 01:30 PM Dallas Judge Hale Ctrm for 41,
   09/09/2019   (Diamond, Allan)
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                              Desc
                Main Document Public Docket Sheet Page 19 of 20


                  176 Order granting motion to appear pro hac vice adding Sheryl P Giugliano for
   09/09/2019   Diamond McCarthy LLP (related document # 159) Entered on 9/9/2019. (Ecker, C.)

                   177 Notice of Appearance and Request for Notice by Jarrod Barclay Martin filed by
                Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business. (Martin,
   09/10/2019   Jarrod)

                   178 Request for transcript regarding a hearing held on 9/5/2019. The requested
   09/10/2019   turn−around time is daily (Green, Shanette)

                   179 Request for transcript regarding a hearing held on 9/10/2019. The requested
   09/10/2019   turn−around time is daily (Green, Shanette)

                    Hearing held on 9/10/2019. (RE: related document(s)47 Motion to Transfer Venue filed
                by Ross Spence on behalf of County of Santa Barbara, California, Harry E. Hagen, as
                Treasurer−Tax Collector of the County of Santa Barbara, California, Santa Barbara Air
                Pollution Control District with hearing to be held on 8/27/2019 at 11:00 AM at Courtroom
                617 (MEW). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit
                K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O) (Spence, Ross)
                [Transferred from New York Southern on 8/29/2019.]) (FINDINGS OF FACT
                CONCLUSIONS OF LAW; MOTION GRANTED.) (Green, Shanette) (Entered:
   09/10/2019   09/12/2019)

                    Hearing held on 9/10/2019. (RE: related document(s)11 Motion to Approve Use of
                Cash Collateral filed by Michael L. Moskowitz on behalf of HVI Cat Canyon, Inc..
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B) (Moskowitz, Michael)
                [Transferred from New York Southern on 8/29/2019.]) (FINDINGS OF FACT
                CONCLUSIONS OF LAW; MOTION GRANTED.) (Green, Shanette) (Entered:
   09/10/2019   09/12/2019)

                   180 Transcript regarding Hearing Held 09/05/19 RE: Status Conference. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 12/10/2019. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Transcripts Plus, Inc., Telephone number 215−862−1115
                CourtTranscripts@aol.com. (RE: related document(s) Hearing held on 9/5/2019. (RE:
                related document(s)1 Chapter 11 Voluntary Petition for Non−Individual. Order for Relief
                Entered. Chapter 11 Plan due by 11/22/2019, Disclosure Statement due by 11/22/2019,
                Initial Case Conference due by 8/26/2019, Filed by Michael L. Moskowitz of Weltman &
                Moskowitz, LLP on behalf of HVI Cat Canyon, Inc.. (Moskowitz, Michael) [Transferred
                from New York Southern on 8/29/2019.]) (STATUS CONFERENCE HELD; VENUE
                ARGUMENT ON 9/10; PARTIES TO REPORT STATUS OF CASH COLLATERAL
                BRIDGE ORDER.)). Transcript to be made available to the public on 12/10/2019.
   09/11/2019   (Hartmann, Karen)

                   181 BNC certificate of mailing − PDF document. (RE: related document(s)176 Order
                granting motion to appear pro hac vice adding Sheryl P Giugliano for Diamond McCarthy
                LLP (related document 159) Entered on 9/9/2019. (Ecker, C.)) No. of Notices: 1. Notice
   09/11/2019   Date 09/11/2019. (Admin.)

                  182 Bridge Order temporarily granting motion to use cash collateral (related document #
   09/12/2019   11) (Attachments: # 1 Exhibit A) Entered on 9/12/2019. (Ecker, C.)

   09/12/2019      183 INCORRECT ENTRY See # 184 for correction Order Granting the transfer of venue
                of this case to the Central District of California, Northern (Santa Barbara) Division.(RE:
                related document(s)47 Motion to transfer case inter−district filed by Interested Party Santa
                Barbara Air Pollution Control District, Interested Party Harry E. Hagen, as Treasurer−Tax
Case 9:19-bk-11573-MB Doc 185 Filed 09/16/19 Entered 09/16/19 14:08:25                                Desc
                Main Document Public Docket Sheet Page 20 of 20


                Collector of the County of Santa Barbara, California, Interested Party County of Santa
                Barbara, California). Entered on 9/12/2019 (Ecker, C.) Modified on 9/12/2019 (Ecker, C.).

                  184 Order transferring case out of district (inter−district) to the Northern District of
   09/12/2019   California, Santa Barbara division. Entered on 9/12/2019 (Ecker, C.)
